DAVIDSON, Judge.
The offense is perjury; the punishment, confinement in the penitentiary for a term of two years.
The statement of facts accompanying this record is in question and answer form. Under the provisions of Art. 760, C. C. P., such a statement of facts cannot be considered by this court. Authorities supporting the rule will be found collated under Note 23 of Art. 760, Vernon’s Annot. C. C. P.
*86. In the absence of a statement of facts, the bills of exception accompanying the record present nothing for review.
No error appearing, the judgment of the trial court is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.